*228The opinion of the court was delivered by
Beasley, Chief Justice.
On the part of the defence,, it is objected that the statute, a copy of which is prefixed to this opinion, is inconsistent with the constitution for two reasons, viz.: First, that it extends the scope and effects of the Mechanics’ Lien law by referring to its title only; and, secondly, that it provides that section 2 of the Mechanics’’ Lien law shall be applicable to the provisions of the act of' 1883, without inserting such section in the new act.
The former of these exceptions has its root in that clause-of the constitution which declares that “no law shall be-revised or amended by reference to its title only, but the act-revised or the section or sections amended shall be inserted air length.”
In the opinion of the court, the statute thus challenged, by-reason of the particular just specified, does not infringe this-constitutional prohibition. This supplement does not amend' the original act except in the sense that every beneficial addition to a law must, of necessity, be an improvement of it.. This supplement refers to the primary act simply for the purpose of defining its own subject, and such reference is not essential to its efficacy. If it had declared in general terms,, without expressed relation to the antecedent act, that all mechanics’ liens shall be extended to all buildings, of whatever description, within this state, the effect would' not have-been different from what' the act now produces. The purpose-of this provision of the constitution was to prevent covert-legislation, and, consequently, whenever the later law is completely intelligible in itself and without comparison with the-act to which, in a general way, it refers, such legislation is plainly unobjectionable. Most of the supplements to our 'laws, now standing on our statute boob, have been built upon this plan, and, consequently, this entire class would be-invalidated by the adoption of the criterion claimed by the defence in this case. Supplements to laws, from their very nature, must, either by expression or implication, refer to-their antecedents, to whose scheme they are designed as com— *229plements; and all legislation, since the establishment of the-amended constitution of the state, has been constructed on ■this theory. Such statutory enactments must be regarded as complete in themselves, and, consequently, as unprohibited.
With respect to the second of the objections above stated, ■viz., that this supplement provides that section 2 of the Mechanics’ Lien law shall be applicable “ without inserting such section in the. new act,” it is sufficient to say that it is subject, in all respects, to the- foregoing criticisms. The .phrase of reference, in this connection objected to, may be struck from the supplement without impairing its force.
Let the Circuit Court be advised that the statute in question is constitutional, in the opinion of this court.